EXECUTIVE EMPLOYMENT AGREEMENT

TOM ALLINDER

  

This Agreement is made as of the Effective Date (defined below), by and between
Rapid Fire Marketing, Inc., a Nevada corporation (the “Company” or “Employer”)
and TOM ALLINDER (the “Employee”).

 

WITNESSETH:

 

        In Consideration of the mutual covenants herein contained, the parties
hereto agree as follows:

 

        1.        Employment. The Board of Directors of the Company elected
Employee to the officer position of Chief Executive Officer of the Company, and
the Company hereby employs the Employee and the Employee accepts such employment
in accordance with the terms and subject to the conditions set forth in this
Agreement.

 

        2.        Term. The term of employment shall be for a an initial period
commencing as of May 1, 2012 (the “Effective Date”) and ending May 1, 2017
(“Initial Term”), and shall automatically renew for three (3) additional,
successive one-year terms (each a “Renewal Term”) (the Initial Term and each
Renewal Term are referred to herein collectively as the “Term”), unless canceled
by either party or unless Employee is removed from or terminates his positions
in accordance with the Company’s bylaws and the laws of the state of the
Company’s incorporation.

 

        3.        Duties.

 

                (a)        Title and Description of Duties. Employee shall serve
as Chief Executive Officer (CEO). In his capacity of CEO, Employee shall be
responsible for all operations of the Company, capital raising, merger and
acquisition activity, and communications to the community and shareholders, and
such other tasks and duties as may be requested by the Board of Directors of the
Company.

 

                (b)        Change of Duties. The duties of Employee may be
modified from time to time at the direction of the Board.

 

                (c)        Loyal and Conscientious Performance of Duties.
Employee agrees that to the best of his ability and expertise, Employee shall
render his services and assert his best efforts on behalf of the Company,
devoting full time in the performance of his duties consistent with the needs of
the Company and the practices of the industry. Employee shall perform his duties
diligently and competently. The Company recognizes that the Employee has
positions on other company’s Boards of Directors, Community based Advisory
Boards and on occasion may be contracted as a Consultant by other third parties.
The Company accepts this as a reality and, provided the Employee renders his
service on a full time basis to Company, the Company accepts this on a “time to
time” basis.

 

 

 

 

        4.        Obligations of the Company.

 

                (a)        The Company shall provide Employee with compensation
incentives, benefits and business expense reimbursements specified elsewhere in
this Agreement.

                

                (b)        The Company shall provide Employee with the tools and
utilities for a virtual office, if Employee so requests, as well as supplies and
other facilities and services suitable to Employee’s position, and adequate for
the performance of his duties.

 

        5.        Compensation.

 

                (a)        Annual Salary and equity compensation. As
compensation for the services to be rendered by Employee, hereunder, Company
shall pay Employee an annual salary equal to One Hundred Fifty Thousand Dollars
($150,000), payable in semi-monthly installments on the first and fifteenth day
of each month and 50 million shares of Rule 144 restricted stock. At the
beginning of each successive 12 month period over the term of this Agreement
thereafter, this annual salary shall be increased over the next 12 months by a
sum equal to or greater than 7.5% of the annual salary for the preceding 12
month period, provided that the Board of Directors approves such increase.
Compensation reviews for Employee will be at least annually. All payments to
Employee hereunder shall be made in accordance with the Company’s customary
practices and procedures, all of which shall be in conformity with applicable
federal, state and local laws and regulations. The Company may opt to pay salary
in the form of restricted stock valued at market, in lieu of cash, provided the
Employee consents.

 

                (b)        Pension and Profit Sharing.        As part of the
compensation for services rendered under this Agreement, Employee shall be
entitled to participate in the Company’s pension, profit sharing, and 401K plans
if such plans are established by Company.

        

                (c)        Bonus.        Performance criteria for Employee shall
be established by the Board of Directors, in consultation with Employee, and
reviewed quarterly. Based upon the Employee’s performance toward the achievement
of the agreed upon performance criteria, the Company may award Employee a bonus.
The bonus opportunity shall be the greater of 30% of Employee’s quarterly salary
or 7.5% of quarterly EBITDA, then in effect under this Agreement per year. Said
Bonus earned and paid to Employee shall be determined by the Board of Directors,
by measuring the success with which the Employee has met performance criteria as
established by the Board of Directors. The awarded bonus is to be paid
quarterly, by the 10th business day following the reported financial statements
or by the 30th business day after the closing of the quarter, whichever comes
first.

 

 

 

 

                (d)        Equity Compensation. Employee will receive a grant of
one hundred fifty million (150,000,000) of shares at the execution of this
agreement. The Company agrees to grant Employee an additional share grant
annually, priced in accordance with the closing bid price of the last trading
day of the calendar year, equal to 10% in totality of holdings (calculated as
(Outstanding shares *0.10) – Current Holdings = Bonus), if and only if EBITDA is
positive and is 5% or greater of revenues. If EBITDA is negative or less than 5%
of revenues, no additional equity is granted. The Board may decide to, at the
consent of the Board of Directors, issue future equity grants to the Employee.
All payments to Employee hereunder shall be made in accordance with the
Company’s customary practices and procedures, all of which shall be in
conformity with applicable federal, state and local laws and regulations. The
Company may opt to pay salary in the form of restricted stock valued at market,
in lieu of cash, provided the Employee consents.

 

                (e)        Change of Control Termination. If (a) there is a
Change of Control at the Company (defined as (i) the acquisition of all or a
majority of the outstanding voting shares of the Company by a new person, (ii)
the acquisition of all or a majority of the assets of the Company by a new
person, (iii) the merger of the Company with another person, or (iv) the
election of a majority of directors to the Board of Directors of the Company who
are not persons who were nominated for election by a majority of the then
existing Board of Directors (e.g. were not on the Management slate of nominees
for election); and (b) the Employee’s employment is terminated by the Company,
or employee’s compensation is reduced from its then current level or employee’s
responsibilities are reduced or downgraded (each of such events hereinafter
referred to a “Triggering Event”), and which Triggering Event occurs within one
year after such Change of Control; then the Company shall pay to the Employee a
Termination Bonus in the form of a lump sum cash payment in an amount equal to
the average annual cash compensation over the three (3) year period preceding
the Triggering Event multiplied by three and one-fourth (3.25), including all
such cash compensation paid during such period, including salary and bonus. The
Termination Bonus shall be paid as a lump sum within thirty (30) days of the
Triggering Event.

 

(f)        Termination, with No Change of Control; Termination after the Change
of Control Period Has Lapsed. Where there has been no change of control or when
the one (1) year period following a Change of Control has lapsed, in the event
Employee is terminated by the Company without cause, the Company shall pay
Employee an amount equal to all compensation paid by the Company to the Employee
for the 24 months preceding the termination, including Employee’s salary,
equity, bonus, stock options and other compensation that were received by
Employee, which said termination bonus shall be paid monthly, in equal
installments, over the 24-month period following termination. In addition,
during this 24-month period, Company shall keep Employee on Company’s health
plan and 401k plan, on the same terms as before the termination. In the event
the Company terminates Employee for cause, Employee shall not be entitled to
such compensation, though a severance may be paid by Company to Employee as
deemed appropriate by the Board of Directors, other than Employee. For purposes
of this paragraph, “Cause” shall be defined as failure to exercise duties of
care, diligence, loyalty and any other duties applicable to officers of
corporations incorporated in the state of Nevada, and shall also include (i) an
intentional act of fraud, embezzlement, theft or any other material violation of
law that occurs during or in the course of Employee’s employment with the
Company; (ii) intentional damage to the Company’s assets; (iii) intentional
disclosure of the Company’s confidential information contrary to Company’s
policies. An act, or a failure to act, shall not be deemed willful or
intentional, as those terms are defined herein, unless it is done, or omitted to
be done, by Employee in bad faith or without a reasonable belief by Employee
that his action or omission was in the best interest of the Company. Failure to
meet performance standards or objectives, by itself, does not constitute Cause.
If Employee terminates this Agreement without being forced or pressured to
terminate this Agreement by Company, no such compensation described in this
paragraph shall be available to Employee.

 

 

 

 

        6.        Employee Benefits.        

 

                (a)        Vacation. Employee shall be entitled to 20 days
vacation time each year with full pay. The time for such vacation shall be
requested by Employee, subject to the Company’s reasonable approval. If Employee
is unable for any reason to take the total amount of authorized vacation during
any year, he may accrue the time and add it to vacation time for any following
year. The accrued unused portion of vacation will be paid upon termination of
Employee’s employment.

 

                (b)        Illness. Employee shall be entitled to 10 days per
year as sick leave and/or personal leave with full pay. Sick leave may be
accumulated up to a total of thirty (30) days. The accumulated balance of unused
sick time will be paid upon termination of employment.

 

                (c)        Death Benefits. Employee shall be entitled to
participate in such Company Death benefits and insurance programs as may be made
available to other key employees.

 

                (d)        Health Care Benefits.        The Company agrees to
include Employee in health care benefits made available to its employees and
officers, if any, which may include major medical insurance for Employee and his
family members, long-term disability insurance, and such other health care
benefits as may be provided from time to time by the Company to its employees
and officers.

 

                (e)        Company Car. During the Term, the Company agrees to
pay, on behalf of and for the benefit of Employee, the monthly lease payment,
gasoline, maintenance and insurance payment for a vehicle leased in Employee’s
name, not to exceed $1500 per month in total.

        

        7.        Expenses.

        

                (a)        Reimburse Business Expenses. The Company shall pay or
reimburse Employee for all reasonable, ordinary and necessary business and
travel expenses that may be incurred by him directly and solely for the benefit
of the Company in connection with the rendition of the services contemplated
hereby. Employee shall submit to the Company such invoices, receipts or other
evidences or expenses as Company may require, and reimbursement must be paid
within seven calendar days of submittal.

 

 

 

 

                (b)        Credit Cards. All business expenses reasonably
incurred by Employee in promoting the business of Company, including
expenditures for entertainment, gifts and travel, are to be paid, insofar as
possible, by the use of credit cards in the name of Company, which will be
furnished to Employee. Any such reasonable business expense that cannot be
charged on a credit card may be paid by Employee, who will later be reimbursed
by Company.

 

                (c)        The following provisions shall be in effect for any
reimbursements to which Employee otherwise becomes entitled under this
Agreement, including (without limitation) the reimbursements provided under this
paragraph, in order to assure that such reimbursements are effected in
compliance with the applicable requirements of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”):

 

(i)        The amount of reimbursements to which Employee may become entitled in
any one calendar year shall not affect the amount of expenses eligible for
reimbursement hereunder in any other calendar year.

 

(ii)        Employee’s right to reimbursement cannot be liquidated or exchanged
for any other benefit or payment.

 

        8.        Work Product/Trade Secrets.

 

                (a)        Ownership of Work Product. Employee agrees that any
and all intellectual properties, including, but not limited to, all ideas,
concepts, themes, inventions, designs, improvements and discoveries conceived,
developed or written by Employee, either individually or jointly in
collaboration with others during the term of this Agreement and in the course of
the employment, shall belong to and be the sole and exclusive property of the
Company.

 

        9.        Soliciting Customers After Termination of Employment; Covenant
Not to Compete.

 

                (a)        Employee acknowledges and agrees that the names and
addresses of Employer’s customers constitute trade secrets of Employer and that
the sale or unauthorized use or disclosure of such names, or any other of
Employer’s trade secrets obtained by Employee during his employment with
Employer constitute unfair competition. Employee further acknowledges that
Employer’s employees are a valuable asset in the operation of Employer’s
business. Employee promises and agrees not to engage in any unfair competition
with Employer.

 

                (b)        For a period of time following termination of this
Agreement equal to the length of time the Company is required to make payments
to Employee under paragraph 5(f) of this Agreement, Employee shall not directly
or indirectly make known to any person, firm, or corporation the names or
addresses of any of the customers of the Employer or any other information
pertaining to them, or call on, solicit, take away, or attempt to call on,
solicit, or take away any of the customers of Employer on whom Employee called
or with whom Employee became acquainted during his employment with Employer,
either for himself or for any other person, firm or corporation.

        

 

 

 

(c)        Employee hereby agrees that he will not, during the term of this
Agreement and following termination of this Agreement for a period of time
following termination of this Agreement equal to the length of time the Company
is required to make payments to Employee under paragraph 5(f) of this Agreement,
participate in any business activities on behalf of any enterprise which
competes with the Company in the vapor inhaler industry, unless approved by the
Company in writing.  Employee will be deemed to be engaged in such competitive
business activities if Employee participates in such a business enterprise as an
employee, officer, director, independent contractor, agent, partner, proprietor,
or other participant; provided that the ownership of no more than 2 percent of
the stock of a publicly traded corporation engaged in a competitive business
shall not be deemed to be engaging in competitive business activities.

 

        10.        Injunctive Relief. The parties recognize and acknowledge that
irreparable damage might result if Employee breaches any provision of this
Agreement, and accordingly, the parties hereto agree that all obligations herein
may be enforced by injunctive relief.

 

        11.        Warranties and Representation of Employee. Employee hereby
warrants and represents to the Company as follows:

 

                (a)        Employee’s execution and delivery of this Agreement
does not violate or conflict with any provision of any document, instrument or
agreement (oral or written) to which Employee is subject.

 

                (b)        Employee agrees that all of the results of Employee’s
services hereunder during the term of this Agreement shall be deemed to have
been accomplished in the course of Employee’s employment hereunder and all
proprietary interest, if any, therein, shall, for all purposes, as between
Employee and the Company, its successors, licensees and assigns, belong to the
Company and shall be the Company’s exclusive property.

                

        12.        Warranties and Representations of Company. Company hereby
agrees to indemnify and hold Employee harmless of and from any and all loss,
damage, cost and expense, including without limitation, reasonable attorney’s
fees, arising out of his actions as an employee of the Company, to the fullest
extent permitted under Nevada Corporate law.

 

        13.        Insurance. The Company may secure in its own name or
otherwise and at its own expense, life, accident, disability or other insurance
covering Employee, or Employee and others, and Employee shall not have any
right, title or interest in or to any such insurance. If Employee shall be
required to assist the Company to procure such insurance, Employee agrees that
he shall submit to such medical and other examinations, and shall sign such
applications and other instruments in writing, as may be reasonably required by
the Company and any insurance company to which application for such insurance
shall be made. Employee represents and warrants that he knows of no physical
defect or other reason that would prevent the Company from obtaining insurance
on Employee without payment of extra premium with exclusions. Company agrees to
provide and bind directors and officers insurance during the entire time of
employment, without lapse

 

 

 

 

        14.        Arbitration.

 

                (a)        Any controversy between Company and Employee
involving the construction or application of any of the terms, provisions or
conditions of this Agreement, shall be submitted to arbitration on the written
request of either party served on the other. The arbitration shall take place in
Las Vegas, Nevada before a member of the American Arbitration Association
("AAA") to be mutually appointed by the parties (or, in the event the parties
cannot agree on a single such member, to a panel of three members selected in
accordance with the rules of the AAA).  The dispute or disagreement shall be
settled in accordance with the Commercial Arbitration Rules of the AAA and the
decision of the arbitrator(s) shall be final and binding upon the parties and
judgment may be obtained thereon in a court of competent jurisdiction.  The
prevailing party shall be entitled to recover from the other party the fees and
expenses of the arbitrator(s) as well as reasonable attorneys' fees, costs and
expenses incurred by the prevailing party.

                

15.         Benefit Limit. In the event that any payments or benefits to which
Employee becomes entitled in accordance with the provisions of this Agreement
(or any other agreement with the Company or any other corporation or entity that
directly or indirectly controls, is controlled by, or is under common control
with the Company) would otherwise constitute a parachute payment under Code
Section 280G(b)(2), then such payments and/or benefits will be subject to
reduction to the extent necessary to assure that Employee receives only the
greater of (i) the amount of those payments which would not constitute such a
parachute payment or (ii) the amount which yields Employee the greatest
after-tax amount of benefits after taking into account any excise tax imposed
under Code Section 4999 on the payments and benefits provided Employee under
this Agreement (or on any other payments or benefits to which Employee may
become entitled in connection with any change in control or ownership of the
Company or the subsequent termination of his employment with the Company). The
benefit limits of this paragraph shall be calculated as of the date on which the
event triggering any parachute payment is affected, and such calculation shall
be completed within thirty (30) days after such effective date.

 

        Should the completed calculations require a reduction in benefits in
order to satisfy the benefit limit of this paragraph, then the portion of any
parachute payment otherwise payable in cash to Employee shall be reduced to the
extent necessary to comply with such benefit limit, with each such cash payment
to be reduced pro-rata but without any change in the payment dates, and with the
cash severance payments detailed herein to be the first and then the benefit
payments to be the next such payments so reduced. Should such benefit limit
still be exceeded following such reduction, then the number of shares which
would otherwise vest on an accelerated basis under each of Employee’s
outstanding equity awards shall be reduced to the extent necessary to eliminate
such excess, with such reduction to be applied to such equity awards in the same
chronological order in which those awards were made.

  

 

 

 

        16.        Severability. The invalidity or partial invalidity of one or
more provisions of this Agreement shall not invalidate any other provision of
this Agreement.

 

        17.        Waiver. No waiver by either party of any provision or
condition to be performed shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or any prior or subsequent time.

 

        18.        Binding Effect. This Agreement shall inure the benefits of,
be binding upon and enforceable against, the parties hereto and their respective
heirs, successors, assigns and legal representatives.

        

        19.        Captions. The paragraph captions contained in this Agreement
are for purposes of reference only and shall not affect in any way the meaning
or interpretation of this Agreement.

 

        20.        Notices. All notices, requests, demands and other
communications required or permitted to be given hereunder shall be in writing
and shall be served personally, sent prepaid commercial overnight delivery
service, faxed with a copy mailed as well, or sent registered or certified mail,
return receipt requested, postage prepaid, addressed as follows (or to such
other address as a party shall specify to the other party in writing):

If to Company:                        

 





  Rapid Fire Marketing, Inc.   311 West Third St.   Suite 1234   Carson City,
NV, 89703     If to Employee:                         Thomas Allinder   420 Beau
Rivage Dr.   Crumpler, NC
28617                                                        

                                                   

        Notwithstanding anything to the contrary in this Section, either party
may, by written notice to the other, specify a different address for notice
purposes. Such notices, demands, or declarations shall be deemed sufficiently
served or given for all purposes hereunder, unless otherwise specified in this
contract, either (i) if personally serviced, upon such service, (ii) if sent by
fax or commercial overnight delivery service, upon the next business day
following such sending, or (iii) if mailed, three (3) business days after the
time of mailing or on the date of receipt shown on the return receipt, whichever
is first. Company and Employee each agree to notify the other in writing of any
change of their respective addresses within ten (10) days after such change.

 

 

 

 

        21.        Governing Law. This Agreement shall be governed by and
construed in accordance with the law of the State of Nevada applicable to
agreements made and to be performed in Nevada.

 

        22.        Counterparts. This Agreement may be executed simultaneously
in two or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth above. 

                     





  COMPANY:       Rapid Fire Marketing, Inc.,   a Nevada Corporation       By:
Description: Description: signature.jpeg [tsig.jpg]       Director/Officer      
EMPLOYEE:       Description: T:\v374515\image_008.jpg [tsig.jpg]       Tom
Allinder

 





 

 

